DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant received on June 30, 2022.
 
Response to Amendment
Applicant's submission filed on June 30, 2022 has been entered. Claims 1-20 are pending in the current application.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (Hereinafter Johnston, US Publication No. 2007/0294565) in view of Tatsumi et al. (Hereinafter Tatsumi, US Publication No. 2019/0095132).

	Regarding claim 1, Johnston teaches:
A computer-implemented method comprising: 
submitting, by a computing device, a write for a write-request equal to a size of valid data in a segment (See [0016] “A method for writing data to a RAID includes the steps of writing an entire slice to the RAID at one time, wherein a slice is a portion of the data to be written to each disk in the RAID;” See [0017] “The buffer is configured to receive data from a host and configured to accumulate data until a complete slice is accumulated, wherein a slice is a portion of the data to be written to each disk in the RAID.” See [0040] “Once the parity has been generated, and the slice has been written successfully to disk, (or is otherwise made persistent), the slice is considered to be valid.” See [0037] “Data is written from a host to a VTL 602 and to a particular virtual tape drive 604. The data is placed into a buffer 606 and is arranged into a slice 608. Once the slice 608 is filled, the data is transferred in stripes to buffers 610, 612, 614, 616 for the disks 502-508. The stripe size in a preferred RAID4 implementation is 128 KB to match the 128 KB segment size used for buffering.” The size of the data (i.e. valid data) of a write request is equal to the size of the segment (i.e. slice) that will store the data.); 
decomposing the write-request into RAID elements and corresponding parity stripe elements; 
calculating parity for RAID stripes using only valid RAID elements of the RAID elements (See [0040] “Once the parity has been generated, and the slice has been written successfully to disk, (or is otherwise made persistent), the slice is considered to be valid.” See [0042] “a valid parity stripe is only expected for slices that have been validly written to disk. The parity will be valid only for the slices 608 that have been filled with user data and those slices 608 are part of the allocation units that the data maps track for each virtual tape.” See [0037]. See Figure 6 in view of paragraph [0040] and [0042], in which the write request/data is written to the RAID, and parity is calculated using the valid data.); 
issuing a write for all the valid RAID elements and the corresponding parity stripe elements (See [0037] “Data is written from a host to a VTL 602 and to a particular virtual tape drive 604. The data is placed into a buffer 606 and is arranged into a slice 608. Once the slice 608 is filled, the data is transferred in stripes to buffers 610, 612, 614, 616 for the disks 502-508. The stripe size in a preferred RAID4 implementation is 128 KB to match the 128 KB segment size used for buffering. After the data is transferred to the buffers 610-616, the parity for the entire slice 608 is generated and placed into a buffer 618 for the parity disk 510. The writes from the buffers 610-618 to the disks 502-510 are performed when the buffers are flushed.” See Figure 6 in view of paragraph [0037], in which write data from a write request is buffered in buffer 606, then written/striped to the devices of the RAID storage system. Parity is calculated for the data written.)
based at least in part on the calculating of the parity for the RAID stripes using only the valid RAID elements of the RAID elements (See [0040] “Once the parity has been generated, and the slice has been written successfully to disk, (or is otherwise made persistent), the slice is considered to be valid.” See [0042] “a valid parity stripe is only expected for slices that have been validly written to disk. The parity will be valid only for the slices 608 that have been filled with user data and those slices 608 are part of the allocation units that the data maps track for each virtual tape.” See [0037]. See Figure 6 in view of paragraph [0040] and [0042], in which the write request/data is written to the RAID, and parity is calculated using the valid data.); and 

	Johnston does not explicitly disclose what Tatsumi teaches:
issuing an unmap command to at least a portion of the segment that is invalid (See Figure 11, which depicts the RAID management aspect. See [0082] “Further, in the example, instead of the writing of the zero data to the physical address (the third physical address in the case B), the unmapping command regarding the physical address may be transmitted to the FMD. The unmapping command is a command for instructing unmapping (cancellation of mapping) of the FMD address associated with the physical address (the virtual address provided by the FMD).” See [0076]-[0081] in view of Figure 1 Case B, in which after data C is updated to data B, data C becomes invalid in the third physical address and FMD address, and an unmap command is issued for the data C segment in the third physical address). 

Johnston teaches “calculating parity for RAID stripes using only valid RAID elements of the RAID elements”. Tatsumi teaches “issuing an unmap command to at least a portion of the segment that is invalid”. Since Johnston teaches issuing a write to store data after calculating parity for RAID stripes using only valid RAID elements, and Tatsumi teaches issuing an unmap command after receiving a update/write to data, then it would be reasonable to one of ordinary skill in the art to conclude that the combination of Johnston and Tatsumi would teach issuing an unmap command to at least a portion of the segment that is invalid based at least in part on the calculating of the parity for the RAID stripes using only the valid RAID elements of the RAID elements. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RAID system of Johnston with the data management method of Tatsumi to reduce usage capacity of the storage device by utilizing an unmap command instead of a write command (i.e. writing zeroes), thus preserving the life of the storage device (See [0098] and [0082] of Tatsumi).

	Regarding claim 2, Tatsumi teaches:
 	The computer-implemented method of claim 1 wherein issuing the unmap command to at least a portion of the segment that is invalid (See Figure 11, which depicts the RAID management aspect. See [0082] “Further, in the example, instead of the writing of the zero data to the physical address (the third physical address in the case B), the unmapping command regarding the physical address may be transmitted to the FMD. The unmapping command is a command for instructing unmapping (cancellation of mapping) of the FMD address associated with the physical address (the virtual address provided by the FMD).” See [0076]-[0081] in view of Figure 1 Case B, in which after data C is updated to data B, data C becomes invalid in the third physical address and FMD address, and an unmap command is issued for the data C segment in the third physical address) results in returning zeros on subsequent reads of the RAID elements and corresponding parity stripe elements that are invalid in the segment (See [0082] “However, in the method of transmitting the unmapping command, it can be necessary to generate parity by assuming that the zero data is written for the physical address. This is because the FMD is designed to return the zero data in a case where a read command that designates the physical address (virtual address) unmapped by the FMD address is received from the storage controller 101. "Zero data" mentioned in the example for the physical address to which the FMD address is unmapped is an example of format data which is data to be returned in response to the read command to the physical address to which the FMD address is not allocated.".). 

	Regarding claim 3, Tatsumi teaches:
The computer-implemented method of claim 2 wherein the zeros are returned on the subsequent reads of the RAID elements and corresponding parity stripe elements that are invalid in the segment without writing the zeros (See [0082] “Further, in the example, instead of the writing of the zero data to the physical address (the third physical address in the case B), the unmapping command regarding the physical address may be transmitted to the FMD. The unmapping command is a command for instructing unmapping (cancellation of mapping) of the FMD address associated with the physical address (the virtual address provided by the FMD).” See [0082] “However, in the method of transmitting the unmapping command, it can be necessary to generate parity by assuming that the zero data is written for the physical address. This is because the FMD is designed to return the zero data in a case where a read command that designates the physical address (virtual address) unmapped by the FMD address is received from the storage controller 101. "Zero data" mentioned in the example for the physical address to which the FMD address is unmapped is an example of format data which is data to be returned in response to the read command to the physical address to which the FMD address is not allocated.".). 

	Regarding claim 4, Johnston teaches:
The computer-implemented method of claim 1 wherein the RAID elements include sub-RAID elements (See [0035] “In the RAID4 region 514, the allocation units tracked by the data maps are adjusted to be a multiple of the slice size.” See [0035] “Once an entire slice of data has been accumulated, the parity is generated, and the individual stripes in the slice are queued to be written to the disks.” See [0009]. A RAID slice (i.e. RAID element) may include multiple stripes and allocation units (i.e. sub-RAID element).). 

	Regarding claim 5, Tatsumi teaches:
The computer-implemented method of claim 1 wherein at least the portion of the segment includes RAID elements that are invalid in the segment (See rejection of claim 1 in view of Tatsumi. See [0078] “As a result, the zero data is compressed and log-structured to the FMD, and thus, the pre-update data C becomes invalid data in the FMD.” See Figure 11 and Figure 1, case B, in view of [0078], in which RAID level 5 indicates that parity data may be calculated for FMD that contains invalid data C.). 

	Regarding claim 6, Tatsumi teaches:
The computer-implemented method of claim 5 wherein at least the portion of the segment further includes corresponding parity stripe elements that are invalid in the segment (See [0078] “As a result, the zero data is compressed and log-structured to the FMD, and thus, the pre-update data C becomes invalid data in the FMD.” See [0082] “However, in the method of transmitting the unmapping command, it can be necessary to generate parity by assuming that the zero data is written for the physical address.” See Figure 11 in view of [0078] and [0082], in which RAID level 5 indicates that parity data may be calculated for FMD that contains invalid data.). 

	Regarding claim 7, Johnston teaches:
The computer-implemented method of claim 1 wherein the segment is parity protected using one of RAID-5 and RAID-6 (See [0032] “The system 500 includes a plurality of data disks 502, 504, 506, 508 and a parity disk 510. Each disk 502-510 includes a mirrored section 512 and a RAID4 region 514. While the system 500 is described as a RAID4 system, the present invention is applicable to any type of RAID system (e.g., a RAID5 system) or storage system.”). 

Claim 8 and claim 15 are rejected for the same reason as claim 1. Claim 9 and claim 16 are rejected for the same reason as claim 2. Claim 10 and claim 17 are rejected for the same reason as claim 3. Claim 11 and claim 18 are rejected for the same reason as claim 4. Claim 12 and claim 19 are rejected for the same reason as claim 5. Claim 13 is rejected for the same reason as claim 6. Claim 14 and claim 20 are rejected for the same reason as claim 7.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive, as they pertain to new amendments filed on June 30, 2022. Examiner asserts that the new amendments are taught in the combination of the cited references (See rejection of claim 1.). All previous rejections are maintained by examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139    
                                            
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139